Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed December 29, 2021 and January 31, 2022 is acknowledged.  Claims 5-7, 9 and 11 are cancelled. Claim 8 is amended. Claims 1-4, 8, 10 and 12 are pending in this application. Claims 1-4 and 12 are withdrawn without traverse (filed 3/3/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
4.	Claims 8 and 10 are under examination with respect to co-grafting ventral midbrain-derived astrocytes (VM-astrocytes) and dopamine neural progenitor cells (DA-NPCs) in vivo and Parkinson’s disease/essential tremor in this office action.


Specification
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitation “wherein the ventral midbrain-derived astrocytes (VM-astrocytes) and the dopamine neural progenitor cells (DA-NPCs) are mixed at cell number ratio of 1:1.5~3” recited in original claim 10 is not found in the specification. The specification only describes “For transplantation, rat E12 VM-NPCs were expanded and mixed with the Ctx-, VM-astrocytes, N+F-VM-astrocytes or E14 Ctx-NPCs (control) at a 2:1 ratio….”, which corresponds to the ratio of 1:2 for the ratio of VM-astrocytes to VM-NPCs (see paragraph [0153] of the published Application).

Claim Rejections/Objections Withdrawn
7.	The objection to claims 6 and 9 is moot because the claims are canceled. 
The rejection of claim 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is moot because the claim is canceled.
The rejection of claims 5-10 under 35 U.S.C. 103 as being unpatentable over Stice et al. (WO2011156331) in view of Chung et al. (US2013/0052268), Wagner et al. (Nat. Biotech. 1999; 17:653-659) and Oh et al. (EMBO Mol. Med. 2015; 7:510-525) is 
The rejection of claims 5-10 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10555972 in view of Stice et al. (WO2011156331), Wagner et al. (Nat. Biotech. 1999; 17:653-659) and Oh et al. (EMBO Mol. Med. 2015; 7:510-525) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 5-7 and 9.

Claim Rejections/Objections Maintained
In view of the amendment filed on December 29, 2021 and January 31, 2022, the following rejections are maintained.

Claim Rejections - 35 USC § 112

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 8 and 10 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for reducing neuronal cell death, promoting neuronal survival and differentiation of dopaminergic , does not reasonably provide enablement for a method for treating PD, including preventing PD by administering to the subject the claimed composition as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The specification does not enable the invention of claims 8 and 10 that is directed to a method of prevention and curing -synucleinopathy-induced PD. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 8 and 10 as amended are drawn to a method of treating a subject with Parkinson’s disease (PD) comprising administering to the subject a composition comprising ventral midbrain-derived astrocytes (VM-astrocytes) and dopamine neural progenitor cells (DA-NPCs) as active ingredients, wherein the subject has -synucleinopathy-induced PD, and wherein the VM-astrocytes and DA-NPCs are not co-cultured. 
On p. 8 of the response, Applicant argues that the rejection has been overcome in view of amendment to claim 8 by reciting Parkinson’s disease.

i. Instant claims 8 and 10 encompass a method of preventing and curing of -synucleinopathy-induced PD in view of the definition “treating/treatment” in the amended specification filed 12/29/21 and the Stedman’s medical dictionary 27th edition or the Collins online dictionary (www.collinsdictionary.com/us/dictionary/english/therapeutic). 
Based on paragraph [0074] in the amended specification filed 12/29/21 and based on Stedman’s medical dictionary 27th edition or Collins online dictionary, the treatment includes “prevention” and “curing” because the definition of “treatment” includes prevention and therapeutic, and the definition of “therapeutic” encompasses curing a disease. However, neither the specification nor the prior art teaches that administration of the claimed composition can prevent or cure -synucleinopathy-induced PD. 
[074] The "treatment" used herein refers to all actions involved in a preventive means in addition to a therapeutic means.


ii. As previously made of record, the instant specification only discloses that intrastriatally transplanting VM-NPCs mixed with cultured VM-astrocytes into a rat model of PD induced by 6-OHDA promoted neuronal survival of TH+ dopaminergic neurons and in -synucleinopathy-induced PD mouse model induced by PFF (pre-
iii. The specification provides no well-established correlation between the experiments mentioned above and prevention or cure of -synucleinopathy-induced PD. Applicant is not enabled for a method for preventing a person from getting -synucleinopathy-induced PD or curing  -synucleinopathy-induced PD because neither the specification nor the prior art provides guidance as to how to prevent a person from getting -synucleinopathy-induced PD or curing -synucleinopathy-induced PD because any individual has a potential to develop -synucleinopathy-induced PD and there is no cure for -synucleinopathy-induced PD in view of Falkenburger et al. (see p. summary Falkenburger et al., J. Neural. Transm, 2006; 70:261-268), Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). The specification fails to teach how to identify or predict when and which person would be susceptible to -synucleinopathy-induced PD, and predict when the person would need administration of the claimed mixtures of DA-NPCs and VM-astrocytes to prevent -synucleinopathy-induced PD. Neither the specification nor the prior art teaches that administration or transplantation of the claimed composition comprising DA-NPCs and VM-astrocytes can prevent a person from getting -synucleinopathy-induced PD or cure -synucleinopathy-induced PD. Thus, a skilled artisan cannot contemplate how to use the claimed invention without undue experimentation while practicing the claimed invention. 
-synucleinopathy-induced PD; and thus the experimentation left to those skilled in the art is extensive and undue. See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986). Thus, the skilled artisan cannot readily make and use the claimed invention as currently claimed without further undue experimentation. Therefore, in view of the lack of guidance in the specification, the unpredictability of the inventions, the breadth of the claims, and the current status of the prior art, undue experimentation would be required of a skilled artisan to perform in order to practice the claimed invention as it pertains to a method for treating including preventing or curing -synucleinopathy-induced PD by administering to a subject with -synucleinopathy-induced PD the claimed pharmaceutical composition. Accordingly, the rejection of claims 8 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on December 29, 2021 and January 31, 2022.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over either Krobert et al. (Exp. Neurol. 1997; 145:511-523) or Yang et al. (Nat. Commun. 2014; 5:5627. DOI:10.1038/ncomms6627) in view of Yu et al. (PLoS ONE; 2010; 5:e9956. doi:10.1371/journal.pone.0009956) and Hallett et al. (Cell Reports; 2014; 7:1755-1761).
Krobert et al. teach a method of treating Parkinson’s disease (PD) in a subject including an animal model of PD induced by MPEP/6-OHDA, comprising administering to the subject or the animal model an effective amount of co-grafts comprising dopaminergic progenitor cells isolated from embryonic ventral mesencephalic tissue ((VM) capable of differentiating into dopaminergic neurons (DA-NPCs) mixed with astrocytes isolated from E18 striata (midbrain) (young astrocytes) (i.e. VM-astrocytes) or astrocytes transfected with BDNF(i.e. DA-NPCs/VM-astrocyte co-grafts) at ratio of 1:1 (50,000:50,000), which relates to the method of claim 8 (see p. 512 astrocyte cultures and p.514 statistical analysis; p.516-518. figures 3-4 and table 1; p. 518-521). Krobert also teaches that young VM-astrocytes or astrocytes transfected with BDNF promote neuronal survival and neurite outgrowth and reduce loss of dopaminergic neurons in PD when mixed and co-transplanted with DA-NPCs as compared to transplantation of DA-NPCs alone (see p. 511, abstract; p. 514-521).
Yang et al. teaches a method of treating Parkinson’s disease (PD) in a subject including an animal model of PD induced by MPEP/6-OHDA, comprising administering to the subject or the animal model an effective amount of ChETA- or eYFP-transfected st col., 3rd paragraph to col. 2, 3rd paragraph). Yang also teaches that astrocytes enhance differentiation of dopaminergic neurons from dopaminergic progenitor or ES cells and promote brain repair (p. 7-10).
But Krobert or Yang fails to explicitly teach that the PD is an alpha-synucleinopathy-induced PD (aSN-induced PD) as recited in claim 1. 
While Krobert or Yang does not explicitly teach that the PD is an aSN-induced PD as recited in claim 1. Yu and Hallett teach this limitation and provide motivation and an expectation of success. In particular, Yu et al. teaches that the mechanisms of pathogenesis of aSN-induced PD is caused by accumulation of nitrated alpha-synuclein, which causes loss or reduction of dopaminergic neurons in the substantia nigra of rats of PD induced by nitrated alpha-synuclein (see p. 1, abstract; p. 3-4; 3-13). Hallett et al.  teaches that intracerebral graft of fetal mesencephalic dopamine-rich tissue (comprising DA-NPCs and VM-astrocytes) can ameliorate signs and restore dopamine transporter (DAT) expression in PD including aSN-induced PD (see p. 1756-1759). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Yu and Hallett with the teaching of Krobert or Yang to treat subjects suffering from an aSN-induced PD in the method of Krobert or Yang to treat PD with an expectation of success because Krobert or Yang teaches a method of treating PD comprising administering to a subject with PD or an animal model of PD induced by MPEP/6-OHDA an effective amount of 
The person of ordinary skill would have had a reasonable expectation of success in treating subjects with an aSN-induced PD in the Krobert or Yang’s method to treat PD because Yu and Hallett’s method requires transplanting DA-NPCs/VM-astrocyte co-grafts to repair or reduce loss of dopaminergic neurons caused by accumulation of nitrated alpha-synuclein leading to reduction of dopaminergic neurons in the substantia nigra for treatment of PD, and Krobert or Yang’s method can serve the function to promote neuronal survival and dopaminergic differentiation and brain repair or to reduce loss of dopaminergic neurons and restore the decreased  DAT in PD including aSN-induced PD. The skilled artisan would have been motivated to treat aSN-induced PD in the Krobert or Yang’s method to treat PD because both Krobert or Yang’s method and Hallett’s method teach treating PD using DA-NPCs/VM-astrocyte co-grafts or intracerebral graft of fetal mesencephalic dopamine-rich tissue (comprising DA-NPCs and VM-astrocytes) for promoting neuronal survival and dopaminergic differentiation and reducing loss of dopaminergic neurons, while Yu and Hallett teach that the aSN-induced PD is caused by accumulation of nitrated alpha-synuclein leading to reduction of dopaminergic neurons in the substantia nigra and can be reduced by intracerebral 
Thus, it is obvious to combine two prior art elements (i.e. loss of dopaminergic neurons in aSN-induced PD can be reduced by intracerebral graft of fetal mesencephalic dopamine-rich tissue comprising DA-NPCs and VM-astrocytes vs. loss of dopaminergic neurons in PD can be treated and reduced by using DA-NPCs/VM-astrocyte co-grafts) according known methods (i.e. Krobert or Yang’s method) to yield predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over either Krobert et al. (Exp. Neurol. 1997; 145:511-523) or Yang et al. (Nat. Commun. 2014; 5:5627. DOI:10.1038/ncomms6627) in view of Yu et al. (PLoS ONE; 2010; 5:e9956. doi:10.1371/journal.pone.0009956) and Hallett et al. (Cell Reports; 2014; 7:1755-1761) as applied to claim 8 above, and further in view of Johansson et al. (Brain, 2005; 128:2961-2976) and Efremova et al. (Bri. j. Pharmacol. 2014. doi:10.1111.bph.13193). 
Krobert, Yang, Yu and Hallett are set forth above but fail to explicitly teach the ratio of 1:1.5~3 for VM-astrocytes to DA-NPCs as recited in claim 10. 
st col.; p. 2966-2971, 1st co. and figure 2-5; p. 2672-2673). Efremova teaches that a co-culture model of active neuron–glia interactions for evaluating degeneration of dopaminergic neurons induced by toxicity including MPTP requires astrocytes (IMA2.1) (i.e. cell number:195,000) mixed with ventral mesencephalic precursor cells from a human female fetus (LUHEMES) (i.e.DA-NPC) (i.e. cell number: 300,000) at a ratio of 1: 1.5 in a co-culture of IMA2.1 mixed with LUHEMEs as recited in claim 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Johansson and Efremova with the teachings of Krobert/Yang, Yu and Hallett to use the ratio of 1:1.5~3 in the method of Krobert/Yang, Yu and Hallett to treat subjects suffering from an aSN-induced PD with an expectation of success because Krobert/Yang, Yu and Hallett teach a method of treating PD including aSN-induced PD comprising administering to a subject with PD or aSN-induced PD an effective amount of DA-NPCs/VM-astrocyte co-
The person of ordinary skill would have had a reasonable expectation of success in treating subjects with an aSN-induced PD in the Krobert/Yang, Yu and Hallett’s method by using DA-NPCs/VM-astrocyte co-grafts at a ratio of  1:1.5~3 for VM-astrocytes to DA-NPCs to treat PD because Krobert/Yang, Yu and Hallett’s method requires transplanting astrocytes/DA-NPCs co-grafts at ratio of 1:1.5~3 for VM-astrocytes to DA-NPCs to repair or reduce loss of dopaminergic neurons in subjects with an aSN-induced PD to treat PD, and Johansson’s and  Efremova’s method requires transplanting astrocytes/DA-NPCs co-grafts at ratio of 1:2 or 1:2.5 or 1:1.5 for astrocytes  to DA-NPCs to repair or reduce loss of dopaminergic neurons and serve the function to promote neuronal survival and dopaminergic differentiation and brain repair or to reduce loss of dopaminergic neurons and restore the decreased  DAT in PD including aSN-induced PD. The skilled artisan would have been motivated to treat aSN-induced PD in the Krobert/Yang, Yu and Hallett’s method to treat PD because both Krobert/Yang, Yu and Hallett’s method and Johansson’s and  Efremova’s method teach treating PD using DA-NPCs/VM-astrocyte co-grafts at a ratio of 1:1, 1:2, 1:2.5 or 1:1.5 for astrocytes to DA-NPCs for promoting neuronal survival and dopaminergic differentiation and reducing loss of dopaminergic neurons, while Johansson and  Efremova teach the use of a ratio of 1:2, 1:2.5 or 1:1.5 for astrocytes  to DA-NPCs for promoting neuronal survival and dopaminergic differentiation and reducing loss of dopaminergic neurons or for evaluating degeneration of dopaminergic neurons induced by toxicity.

Further, routine optimization of Krobert/Yang, Yu and Hallett’s ratio of 1:1 and Johansson and Efremova’s ratio of 1:2, 1:2.5 or 1:1.5 for astrocytes to DA-NPCs in DA-NPCs/VM-astrocyte co-grafts would have led to the claimed ratio of 1:1.5~3 for VM-astrocytes to DA-NPCs because Johansson and Efremova teaches the use of a ratio of 1:2, 1:2.5 or 1:1.5 for astrocytes  to DA-NPCs for promoting neuronal survival and dopaminergic differentiation and reducing loss of dopaminergic neurons or for evaluating degeneration of dopaminergic neurons induced by toxicity. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by Johansson and Efremova because Johansson and Efremova teach the ratio of 1:2, 1:2.5 or 1:1.5 for astrocytes to DA-NPCs for promoting neuronal survival and dopaminergic differentiation and reducing loss of dopaminergic neurons or for 
Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) and MPEP § 2144.05.


Conclusion


12.	NO CLAIM IS ALLOWED.



13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Chang-Yu Wang
March 12, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649